Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/27/2022 has been entered.

Status of claims
Claims 4, 6, 20, and 22 are canceled; claims 1-3, 5, and 7 are amended; Claims 8-19 and 21 are withdrawn as non-elected claims; Claims 1-3, 5, and 7 remain for examination, wherein claim 1 is an independent claim.

Previous rejection and objections
Previous rejection of Claim(s) 1 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention has been withdrawn in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 10/27/2022.
Previous rejection of Claim(s) 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention has been withdrawn since this claim has been cancelled in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 10/27/2022.
Previous rejection of Claim(s) 1-3 and 5-7 under 35 U.S.C. 103 as being unpatentable over Ho et al (KR 20090120194 A, filed in IDS dated 6/16/2020, with online-translation,  thereafter KR’194) in view of Shimizu Kenichi et al (JP 2006016656 A, listed in IDS 6/16/2020, with on-line translation, thereafter JP’656) has been withdrawn in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 10/27/2022.

Claim Objections
Claim 3 is objected to because of the following informalities:  the indictor of instant claim 3 is incorrect, which should be amended as “(current amended)”.  Appropriate correction is required.

Allowable Subject Matter
The nonstatutory double patenting rejection is based on a judicially created
Claims 1-3, 5, and 7 include allowable subject matter.  
Claims 1-3, 5, and 7 are still rejected under ODP rejections as stated below, 
But they would be allowed since it is noted that the recorded prior art(s) does not specify the claimed Mg based alloy with the claimed LBR properties. 
Notes: claims 8-19 and 21 should be cancelled since they are independent process claims (refer to the “requirement for restriction/election” dated 1/7/2022) and they do not include the allowable subject matter as indicated above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, and 7 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of copending application No. 16/470733 (US-PG-pub 2020/0087767 A1, updated as US 11,268,178 B2).  
Claims 1-7 of copending application No. 16/470733 (US-PG-pub 2020/0087767 A1, updated as US 11,268,178 B2) is applied to the instant claims 1-3 and 5-7 for the same reason as stated in the previous office action dated 4/5/2022. Since the copending application No. 16/470733 (US-PG-pub 2020/0087767 A1) has updated as US 11,268,178 B2, the provisional obvious-type double patenting rejection has been updated as nonstatutory obviousness type double patenting rejection.
Regarding the amended feature in the instant claim 1, Claim 14 of copending application No. 16/470733 (US-PG-pub 2020/0087767 A1, updated as US 11,268,178 B2) teaches cumulative reduction ratio of 50% or more, which overlaps the cumulative reduction as disclosed in the instant specification, which directly affect the claimed LBR features in the instant claim. Therefore, the claimed LBR features would be highly expected by the claims of copending application No. 16/470733 (US-PG-pub 2020/0087767 A1, updated as US 11,268,178 B2).

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-3, 5, and 7 have been considered but they are still rejected under ODP rejection as indicated above, which can be overcome by proper “Terminal Disclaimer”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734